J-S39027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD SALMOND                            :
                                               :
                       Appellant               :   No. 1975 EDA 2019

              Appeal from the PCRA Order Entered June 21, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0009618-2012


BEFORE:      LAZARUS, J., OLSON, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                            FILED NOVEMBER 16, 2020

        Appellant, Bernard Salmond, appeals from the order entered on June

21, 2019, which dismissed his petition filed under the Post Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. In this appeal from the denial of

PCRA relief, Appellant’s court-appointed counsel filed a petition to withdraw

as counsel and a no-merit brief pursuant to Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). As we conclude that counsel fulfilled the procedural

requirements of Turner/Finley and that this appeal is without merit, we grant

counsel’s petition to withdraw and affirm the PCRA court’s order denying

Appellant post-conviction relief.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S39027-20



      In Appellant’s direct appeal from his judgment of sentence, we quoted

the trial court’s recitation of the underlying facts:

        On April 10, 2008, Kenneth Wiggins and Appellant’s brother,
        Quentin Salmond (“Quentin”), were betting on a game of
        dice. During the betting, there was an altercation over a bet
        which prompted Wiggins to take money from Quentin.

        Two days later, on April 12, 2008, at approximately 12:30
        p.m., Wiggins went into the Skyline Restaurant, which he was
        known to frequent. As Wiggins entered the restaurant, a car
        driven by Appellant, with Quentin and Jamil Banks as
        passengers, pulled up and parked on Woodlawn Road, near
        the intersection with Chew Road. Appellant was driving a
        blue Lincoln Continental, with PA license plate GXW5380.
        Quentin, dressed in an Islamic khimar[fn.1] and sunglasses to
        hide his identity, and Banks exited the vehicle and walked up
        the street towards the Skyline Restaurant.          Appellant
        remained in the car, parked, with the engine running. Joan
        Hill witnessed Appellant park the car and also noticed
        Quentin, who appeared to Hill to be a male wearing female
        headwear. Believing that a robbery was about to happen, Hill
        called 911.

            [fn.1] A khimar is a two-piece garment consisting of a
            long cape covering the entire body and a head covering
            that also can be pulled up to hide the mouth.

        Quentin remained outside the restaurant while Banks went
        inside and purchased a soda, presumably scouting for
        Wiggins. Banks then exited the restaurant and returned to
        where Quentin was standing outside. Shortly thereafter,
        Wiggins left the restaurant and began walking up the street
        when he was confronted by Quentin and Banks. After being
        shot, Wiggins attempted to flee the scene but collapsed on
        the far side of the street. Quentin and Banks ran back to the
        car in which Appellant was waiting, and the three fled the
        scene. Medical personnel arrived on scene and transported
        Wiggins to the hospital, where he was later pronounced dead.

        Police recovered two fired cartridge casings and a Mountain
        Dew soda bottle from the scene of the shooting. Police also

                                       -2-
J-S39027-20


          recovered the surveillance cameras from the Skyline
          Restaurant, which had recorded the entire encounter. A .32
          caliber bullet was recovered from Wiggins’ body. As the
          casings found at the scene were not .32 caliber, police
          determined that two guns had been fired outside of the
          restaurant, one .22 caliber semi-automatic and one .32
          caliber revolver. . .

          Appellant had obtained the car that he used in the murder
          from Charles Hayward, who sold the vehicle to Appellant but
          never transferred the title. Because Appellant feared that
          police would trace the car to him through Hayward, Appellant
          instructed two associates, Shawn Pina and Tyree Fisher, to
          burn the vehicle. The vehicle was found on April 14, 2008,
          two days after the shooting, when fire department personnel
          responded to a report of a vehicle fire near Chew Street and
          10th Street in Philadelphia.

Commonwealth v. Salmond, 134 A.3d 493 (Pa. Super. 2015) (unpublished

memorandum) at 1-3 (citations, corrections, and brackets omitted), quoting,

Trial Court Opinion, 1/22/15, at 2-4.

        The jury found Appellant guilty of third-degree murder and criminal

conspiracy.1 On June 20, 2014, the trial court sentenced Appellant to serve

an aggregate term of 18 to 36 years in prison for his convictions. We affirmed

Appellant’s    judgment      of   sentence     on   November   16,   2015   and   the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

appeal on March 16, 2016. Commonwealth v. Salmond, 134 A.3d 493 (Pa.

Super. 2015) (unpublished memorandum) at 1-20, appeal denied, ___ A.3d

___, 661 EAL 2015 (Pa. 2016).



____________________________________________


1   18 Pa.C.S.A. §§ 2052(c) and 903, respectively.


                                           -3-
J-S39027-20



        On September 8, 2016, Appellant filed a timely, pro se PCRA petition.

Within the pro se petition, Appellant claimed that his trial counsel was

ineffective because counsel:          1) failed to file a motion to suppress the

identification of Appellant; 2) failed to present Antoinette Samuels as an alibi

witness; 3) failed to present character witnesses; 4) failed to request a

Kloiber2 instruction; and, 5) committed a variety of acts that, cumulatively,

denied Appellant a fair trial. See Appellant’s Pro Se PCRA Petition, 9/8/16, at

1-21.

        The PCRA court appointed David Rudenstein, Esquire, to represent

Appellant and Attorney Rudenstein filed an amended petition on Appellant’s

behalf. The amended petition claimed that trial counsel was ineffective for

failing to present the testimony of Antoinette Samuels and Leonard Weal.

Amended PCRA Petition, 1/18/18, at 2.            Further, Appellant claimed that

“Robert Bluefort would now testify that he was previously coerced into

testifying [at trial] that [Appellant] had been involved in the aforementioned

conspiracy and/or murder.” Id. at 2-3.

        On November 20, 2018, the PCRA court notified Appellant that it

intended to dismiss his petition in 20 days, without holding a hearing, because

Appellant “failed to include certifications of [his] proffered witnesses.” PCRA

Court Notice, 11/20/18, at 1; see also Pa.R.Crim.P. 907(1). The PCRA court



____________________________________________


2   See Commonwealth v. Kloiber, 106 A.2d 820, 826-827 (Pa. 1954).


                                           -4-
J-S39027-20



finally dismissed Appellant’s petition on June 21, 2019 and Appellant filed a

timely notice of appeal.

        Following the notice of appeal, Attorney Rudenstein filed both a petition

to withdraw as counsel and a Turner/Finley no-merit brief in this Court.

However, after the filing of the petition to withdraw and the no-merit brief,

Attorney Rudenstein unfortunately died. The PCRA court then appointed Gary

S. Server, Esquire, to represent Appellant.

        This Court struck Attorney Rudenstein’s filings and the prothonotary

established a new briefing schedule.           Attorney Server then filed his own

petition to withdraw and Turner/Finley no-merit brief. The Turner/Finley

brief presents the following claims for review:3

          [1.] Whether trial counsel provided [Appellant] with
          ineffective assistance where counsel failed to investigate and
          [] call exculpatory witnesses: Antoinette Samuels [and]
          Leonard Weal?

          [2.] Whether there was after acquired evidence from Robert
          Bluefort that he had been coerced to testify against
          [Appellant] at trial?

          [3.] Whether trial counsel provided [Appellant] with
          ineffective assistance of counsel where his loyalty was to the
          Commonwealth and not to [Appellant]?

          [4.] Whether [Appellant’s] conviction is against the weight of
          the evidence and shocking to one’s sense of justice?

          [5.] Whether [the trial court] engaged in some type of
          impropriety by not recognizing that the case brought against

____________________________________________


3   For ease of discussion, we have renumbered Appellant’s claims on appeal.

                                           -5-
J-S39027-20


        [Appellant] was supported only by the biased testimony of
        Robert Bluefort?

Appellant’s Brief at 6-7.

      Prior to addressing the merits of the issues raised in the Turner/Finley

brief, we must determine whether counsel met the procedural requirements

necessary to withdraw. Counsel seeking to withdraw in PCRA proceedings

        must review the case zealously. Turner/Finley counsel
        must then submit a “no-merit” letter to the [PCRA] court, or
        brief on appeal to this Court, detailing the nature and extent
        of counsel’s diligent review of the case, listing the issues
        which petitioner wants to have reviewed, explaining why and
        how those issues lack merit, and requesting permission to
        withdraw.

        Counsel must also send to the petitioner: (1) a copy of the
        “no-merit” letter/brief; (2) a copy of counsel’s petition to
        withdraw; and (3) a statement advising petitioner of the right
        to proceed pro se or by new counsel.

        Where counsel submits a petition and no-merit letter that
        satisfy the technical demands of Turner/Finley, the court —
        [the PCRA] court or this Court — must then conduct its own
        review of the merits of the case. If the court agrees with
        counsel that the claims are without merit, the court will
        permit counsel to withdraw and deny relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510–511 (Pa. Super. 2016)

(citations and corrections omitted).

      Here, counsel fulfilled the procedural requirements necessary for

withdrawing as PCRA counsel. We thus turn to the merits of the claims raised

in the Turner/Finley brief.

      “Our standard of review from the denial of post-conviction relief is

limited to examining whether the PCRA court's determination is supported by


                                       -6-
J-S39027-20


the evidence of record and whether it is free of legal error.” Commonwealth

v. Ligon, 206 A.3d 515, 518 (Pa. Super. 2019) (quotations and citations

omitted).

      To be eligible for relief under the PCRA, the petitioner must plead and

prove by a preponderance of the evidence that his conviction or sentence

resulted from “one or more” of the seven, specifically enumerated

circumstances listed in 42 Pa.C.S.A. § 9543(a)(2). One of these statutorily

enumerated circumstances is the “[i]neffective assistance of counsel which, in

the circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.” 42 Pa.C.S.A. § 9543(a)(2)(ii).

      Counsel is presumed to be effective and “the burden of demonstrating

ineffectiveness rests on [the petitioner].”   Commonwealth v. Rivera, 10
A.3d 1276, 1279 (Pa. Super. 2010). To satisfy this burden, the petitioner

must plead and prove by a preponderance of the evidence that:

        (1) his underlying claim is of arguable merit; (2) the
        particular course of conduct pursued by counsel did not have
        some reasonable basis designed to effectuate his interests;
        and, (3) but for counsel’s ineffectiveness, there is a
        reasonable probability that the outcome of the challenged
        proceedings would have been different.

Commonwealth v. Fulton, 830 A.2d 567, 572 (Pa. 2003). As this Court has

explained:

        A claim has arguable merit where the factual averments, if
        accurate, could establish cause for relief.          See
        Commonwealth v. Jones, 876 A.2d 380, 385 (Pa. 2005)

                                    -7-
J-S39027-20


        (“if a petitioner raises allegations, which, even if accepted as
        true, do not establish the underlying claim . . . , he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of arguable
        merit is a legal determination.

        The test for deciding whether counsel had a reasonable basis
        for his action or inaction is whether no competent counsel
        would have chosen that action or inaction, or, the alternative,
        not chosen, offered a significantly greater potential chance of
        success. Counsel’s decisions will be considered reasonable if
        they effectuated his client's interests. We do not employ a
        hindsight analysis in comparing trial counsel's actions with
        other efforts he may have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel’s errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super. 2013) (some

quotations and citations omitted). “A failure to satisfy any prong of the test

for ineffectiveness will require rejection of the claim.” Id.

      First, Appellant claims that trial counsel was ineffective for failing to

investigate and call, as witnesses, Antoinette Samuels and Leonard Weal. Our

Supreme Court has explained:

        In order to prevail on a claim of ineffectiveness for failing to
        call a witness, a [petitioner] must [plead and] prove, in
        addition to . . . the three [general ineffective assistance of
        counsel] requirements [listed above], that: (1) the witness
        existed; (2) the witness was available to testify for the
        defense; (3) counsel knew or should have known of the
        existence of the witness; (4) the witness was willing to testify
        for the defense; and (5) the absence of the witness's
        testimony was so prejudicial as to have denied [the
        petitioner] a fair trial.



                                      -8-
J-S39027-20



Commonwealth v. Wright, 961 A.2d 119, 155 (Pa. 2008).

       Further, under 42 Pa.C.S.A. § 9545(d)(1):

         (i) Where a petitioner requests an evidentiary hearing, the
         petition shall include a certification signed by each intended
         witness stating the witness's name, address, date of birth and
         substance of testimony and shall include any documents
         material to that witness's testimony.

         (ii) If a petitioner is unable to obtain the signature of a
         witness under subparagraph (i), the petitioner shall include a
         certification, signed by the petitioner or counsel, stating the
         witness's name, address, date of birth and substance of
         testimony. In lieu of including the witness's name and
         address in the certification under this subparagraph, counsel
         may provide the witness's name and address directly to the
         Commonwealth. The certification under this subparagraph
         shall include any documents material to the witness's
         testimony and specify the basis of the petitioner's information
         regarding the witness and the petitioner's efforts to obtain
         the witness's signature. Nothing in this subparagraph shall be
         construed to contravene any applicable attorney-client
         privilege between the petitioner and postconviction counsel.

         (iii) Failure to substantially comply with the requirements of
         this paragraph shall render the proposed witness's testimony
         inadmissible.

42 Pa.C.S.A. § 9545(d)(1).

       In this case, Appellant did not include the requisite Section 9545(d)(1)

certifications in either his pro se or amended PCRA petitions.       Therefore,

Appellant’s claim of error has no merit.4 See Commonwealth v. Brown,

____________________________________________


4 We further note that Attorney Rudenstein averred that he attempted to
contact Antoinette Samuels and Leonard Weal. He averred that Ms. Samuels
refused all contact with him and that Mr. Weal “refused to give a statement
and related to [Attorney Rudenstein’s private investigator] that he did not



                                           -9-
J-S39027-20



767 A.2d 576, 583 (Pa. Super. 2001) (holding: “[s]ince [a]ppellant failed to

provide any certification with respect to potential witnesses, the [PCRA] Court

clearly did not abuse its discretion by failing to conduct an evidentiary hearing.

Obviously the [PCRA] Court was not required to conduct an evidentiary

hearing when there were no witnesses presented to the Court who could give

admissible testimony at such a hearing”).

       Next, Appellant claims that he discovered new evidence, from Robert

Bluefort, that Mr. Bluefort had been coerced to testify against Appellant at

trial. However, as was true above, Appellant’s claim on appeal immediately

fails, as Appellant did not provide the requisite Section 9545(d)(1)

certifications regarding Mr. Bluefort’s proposed testimony.5 See 42 Pa.C.S.A.

§ 9545(d)(1).

       Third, Appellant claims that his trial counsel was ineffective because

counsel’s “loyalty was to the Commonwealth and not to [Appellant].”

Appellant did not include this claim in either his pro se or amended PCRA

petitions.   Appellant’s Brief at 6.      As such, Appellant waived this claim on

appeal. Commonwealth v. Jones, 912 A.2d 268, 278 (Pa. 2006) (“an issue


____________________________________________


know anything about the case, [and he] did not know [Appellant] or Mr.
Bluefort or Ms. Samuels.” Attorney Rudenstein’s Motion to Withdraw, 7/8/19,
at 1-4.

5 Moreover, Attorney Rudenstein also averred that he attempted to contact
Mr. Bluefort, but Mr. Bluefort refused all of Attorney Rudenstein’s attempts at
contact. Attorney Rudenstein’s Motion to Withdraw, 7/8/19, at 1-4.


                                          - 10 -
J-S39027-20



is waived where it was not presented in the original or amended PCRA petition

below”).

      For his final two claims on appeal, Appellant contends that his

convictions were against the weight of the evidence and that the trial court

“engaged in some type of impropriety by not recognizing that the case brought

against [Appellant] was supported only by the biased testimony of Robert

Bluefort.”   Appellant’s Brief at 6-7.   Neither claim is cognizable under the

PCRA. See 42 Pa.C.S.A. § 9543(a)(2). As such, the claims have no merit

and fail as a matter of law.

      After review, we conclude that counsel complied with the procedural

requirements for withdrawing as counsel and, under Turner/Finley, the

issues Appellant wished to pursue in his PCRA petition are without merit.

Accordingly, we grant counsel's petition to withdraw and affirm the order

denying Appellant post-conviction collateral relief.

      Petition to withdraw as counsel granted. Order affirmed. Jurisdiction

relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/20



                                     - 11 -
J-S39027-20




              - 12 -